tax_exempt_and_government_entities_division release number release date uil code department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas date date taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax uil certified mail - return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code our favorable determination_letter to you dated date is hereby revoked and you are no longer exempt under sec_501 of the code effective july 20xx the revocation of your exempt status was made for the following reason s as a result of our examination for the tax_year ended june 20xx it was determined that you have been inactive since 20xx and there have been no regular exempt financial activities or operations conducted or planned since that time therefore you are no longer operating exclusively for exempt purposes contributions to you are no longer deductible under sec_170 after july 20xx if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you piease contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address united_states tax_court second street nw washington dc you also have the right to contact the office_of_the_taxpayer_advocate the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit taxpayeradvocate irs gov or call if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely margaret von lienen director eo examinations enclosures publication internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations department of the treasury date date taxpayer_identification_number form tax_year s ended june 20xx person to contact id number contact numbers telephone fax manager’s name id number manager’s contact number telephone response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies letter rev catalog number 34809f effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter rev catalog number 34809f a thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely margaret von lienen director eo examinations letter rev catalog number 34809f form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended june 20xx issue continues to qualify for exemption as an organization whether described in the internal_revenue_code irc sec_501 because it has not had any significant operations since 20xx when it was incorporated facts effective date of april 20xx for the purpose of the following was incorporated under the laws of the state of with an to provide non-profit organizations churches community groups and the related_services to business schools and to to promote to provide for community and family development and provide you indicated the majority with a minimal amount of fees filed form_990 return of organization exempt from income_tax for the period ending december 20xx and has not filed that return since the form_1023 application_for exemption states your purposes are to provide you indicated you would identify your work was to be based on of revenues would be from for was recognized to be exempt from federal_income_tax on march 20xx as an organization described in sec_501 this was an advance_ruling of your foundation status which ended on december 20xx at the end of your advanced ruling period you were required to send financial information into the internal_revenue_service in support of your foundation classification as a public charity at the end of the advance_ruling review process your foundation status was changed to that of a private non-operating foundation upon the change_of your foundation status you were required to file form_990-pf return of private_foundation for the period ending december 20xx you failed to file this return you filed forms 990-pf for the following periods ending department of the treasury - internal_revenue_service december 20xx form 886-acrev page -1- - 886a department of the ‘l'reasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended june 20xx december 20xx june 20xx july 20xx june 20xx june 20xx represented the organization as the sole point of during this audit contact process which started in 20xx application process providing the two responses needed before it was recognized as an exempt_organization also signed articles of amendment as the vice president was held out as the vice chair during the application was the primary contact point during the on the following forms 990-pf is represented in the following positions related to the organization vice chair vice president interim chair dec 20xx dec 20xx jun 20xx jul 20xx jun 20xx june 20xx on phone calls with the agent included working with other organizations to put on events shows festivals and seminars nor incurred any expense president has stated she wants to start operations again indicated that the organization has never received any income indicated that since the death of the prior activities have been very limited however stated activities of the organization in our letter dated march 20xx we requested any documentation to substantiate activities conducted to further exempt purposes while we emphasized activities from the past x years and any planned activities we also asked for any other information to show was operated for exempt purposes kkk ' this heading of this return indicates it was for the period july 20xx it was processed by the irs as being for the period ending june 20xx it is a carbon copy of the return for the period ending july 20xx form 886-a rev department of the treasury - internal_revenue_service page -2- for 886a name of taxpayer explanation of items department of the ‘i'reasury - internal_revenue_service schedule no or exhibit year period ended june 20xx in support of past activities we were provided xx pages of documents most of which were undated in regards to future activities the sole comment was law sec_501 exempts from federal_income_tax organizations which are organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_6001 provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe reg sec_1_501_c_3_-1 states that an organization may be exempt as an organization described in c if or more of the following purposes religious charitable scientific testing for public safety literary educational or prevention of cruelty to children or animals it is organized and operated exclusively for one reg sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section reg sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 reg sec_1_6001-1 states that the books_or_records required by this section shall be form 886-a rev department of the treasury - internal_revenue_service page -3- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended june 20xx issued the revocation or modification may be retroactive if the organization in relevant part operated in a manner materially different from that originally represented where there is a material_change inconsistent with exemption in the character the purpose or the method of operation of an organization revocation or modification will ordinarily take effect as of the date of such material_change revrul_58_617 1958_2_cb_260 jan rulings and determinations letters granting exemption from federal_income_tax to an organization described in sec_501 of the internal_revenue_code of to which contributions are deductible by donors in computing their taxable_income in the manner and to the extent provided by sec_170 of the code are effective only so long as there are no material changes in the character of the organization the purposes for which it was organized or its methods of operation the district_director of internal revenue for the district in which the organization is located must be advised immediately of any such changes in order that a determination may be made as to the effect the changes may have upon the exempt status of the organization see generally sec_1_501_a_-1 and sec_1_6033-1 of the income_tax regulations failure to comply with this requirement may result in serious consequences to the organization for the reason that the ruling or determination_letter holding the organization exempt may be revoked retroactively to the date of the changes affecting its exempt status depending upon the circumstances involved and subject_to the limitations on retroactivity of revocation found in sec_503 of the code effective date of revocation sec_7805 of the internal_revenue_code stated that the secretary may prescribe the extent if any to which any ruling or regulation relating to the internal revenue laws shall be applied without retroactive effect revproc_2015_9 sec_12 in part states the following where there is a material_change inconsistent with exemption in the character the purpose or the method of operation of an organization revocation or modification will ordinarily take effect as of the date of such material_change the revocation or modification of a determination_letter recognizing exemption may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented the organization’s representative has stated the organization has no income or expense from any activities after the first submission of documents indicated that was unable to produce any documentation of recent taxpayer’s position department of the treasury - internal_revenue_service form 886-a rev page -4- for 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended june 20xx activities actually conducted by the organization and there were no concrete specific and current plans for the future the agent explained to documentation or more detailed plans for the future he would be recommending revocation while the entity and start operations again agreement to the revocation on july 20xx that without further again indicated she would like to change the name of indicated a somewhat reluctant because of submit a plan to start operations as of january 20xx no additional documentation has been provided and the agent has not been contacted by reluctance the agent allowed additional time to government's position and conclusion has been recognized as exempt since march of 20xx while the organization has filed a form_990 and several forms 990-pf it has never reported any revenues or expenses on the forms advance_ruling period was from march 20xx until december 20xx its filing history suggests that it had no income or expenses during this period of earnings resulted in its reclassification as a private_foundation has confirmed it has never had income or expenses this lack when filing the form_990-pf for 20xx requesting abatement of late_filing_penalties this statement included the comment provided a statement the form_990-pf for the period ending june 20xx indicates the penalty abatement request provided with this return states the following the form_990-pf for the period ending june 20xx has an attachment that states the form_990-pf for the period ending june 20xx has an attachment with the same statement as the 20xx returns except without the request for a penalty abatement department of the treasury - internal_revenue_service form 886-a crev page -5- form 886a name of taxpayer explanation of items department of the ‘treasury - internal_revenue_service schedule no or exhibit year period ended june 20xx provided verbal testimony about working with other while organizations to put on events shows festivals and seminars the documents provided to support this were not conclusive most of the documents describe activities that could have been offered but there is no evidence any were actually conducted the sole activity that appears to have been conducted was an event on may 20xx the event was was a bookfest with a speaker there was no information provided about how was involved and no verbal testimony explained this in more detail the event has a suggested donation of dollar_figurexx vendors and those wishing to place ads were given as a contact however has never reported any income this event exempt_organizations must maintain records to prove they are operated for exempt purposes they must maintain these records for as long as they are material to the administration of any internal revenue law the only records provided of actual activities conducted was an event that its in there were no records suggesting the board_of directors of involved therefore we are unable to consider this as a event could have been volunteering for the other co-presenter was involved were this was the only event that it has thus documented one activity in xx years even if this event was solely the it would have correctly reported the income activity of and expenses for this event it would not establish that has operated for exempt purposes since 20xx was able to document as occurring and if the service position is that the organization has been inactive since inception consistent with its form_990 and 990-pf filing history it is therefore determined that it is not operating for exempt purposes and fails to meet the operational requirements to continue its exemption status under sec_501 it is the government's position manner consistent with operations as described on its application_for exemption for which it was recognized as an exempt_organization therefore sec_7805 relief is not appropriate the effective date of its revocation will be april 20xx has never operated in a form 886-a ev department of the treasury - internal_revenue_service page -6-
